872 F.2d 496
277 U.S.App.D.C. 61
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Albert NICKS, Appellant.
No. 88-3080.
United States Court of Appeals, District of Columbia Circuit.
April 24, 1989.

Before WALD, Chief Judge, SPOTTSWOOD W. ROBINSON, III and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir. Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the district court's order filed May 16, 1988, be summarily affirmed substantially for the reasons stated in that court's memorandum and order.  To the extent that Nick's claim differs from his allegations in the district court, i.e., he was "constantly deceived and told false information ... that no detainers existed against him from Virginia," see Nick's Brief at 6-7, we find that he has failed to clear the "higher hurdle" set for him by his failure to raise this issue on direct appeal.   See United States v. Frady, 456 U.S. 152, 166, 168 (1982) (appellant must show both cause excusing his failure to raise the issue on direct appeal and " 'actual prejudice' resulting from the errors of which he complains").


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.